EDMUND T. MACMURRAY, Petitioner v. COMMISSIONER OF INTERNAL REVENUE, RespondentMacMurray v. Comm'rDocket No. 6596-06S.United States Tax Court2007 U.S. Tax Ct. LEXIS 18; July 6, 2007, Decided2007 U.S. Tax Ct. LEXIS 18">*18 Maurice B. Foley, Judge.Maurice B. FoleyORDERUpon due consideration and for cause, it isORDERED that the Court's summary opinion, , rendered on May 31, 2007, is hereby withdrawn and rescinded and this case is submitted to this division of the Court for opinion and decision.Maurice B. FoleyJudgeDated: Washington, D.C.July 6, 2007